Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A vehicle comprising:
a drive unit that includes an engine and a motor arranged adjacent to each other and has, as drive modes, an engine-drive mode in which the vehicle travels by the engine and a motor-drive mode in which the vehicle travels by the motor;
a first engine cooling path being a path of a first engine refrigerant for cooling the engine;
a second engine cooling path being a path of a second engine refrigerant for cooling the engine, including a fan for cooling the second engine refrigerant in the path, and being a different path from the first engine cooling path;
a motor cooling path being a path of a motor refrigerant for cooling the motor and including a first motor cooling path and a second motor cooling path that are different paths from each other;
a first heat exchanger by which the first engine refrigerant flowing through the first engine cooling path and the motor refrigerant flowing through the first motor cooling path exchange heat;
a second heat exchanger by which the second engine refrigerant flowing through the second engine cooling path and the motor refrigerant flowing through the second motor cooling path exchange the heat;
a first oil control valve that switches between the first motor cooling path and the second motor cooling path;
an engine coolant temperature sensor for detecting a temperature of the engine; and
a controller that controls the first oil control valve on the basis of the temperature of the engine, wherein
in the motor-drive mode, the controller executes switching control of the first oil control valve such that, in the case where the temperature of the engine is lower than a specified a first threshold, the motor is cooled by the first motor cooling path, and in the case where the temperature of the engine is equal to or higher than the first threshold, the motor is cooled by the second motor cooling path.

Hybrid vehicles having both an engine a motor, both of which can propel the vehicle, are very well known in the art. Further, it is known to configure such vehicles such that a coolant system of the engine communicates with the coolant system of the motor system via a heat exchanger; for example, Examiner notes the following generally related art: Kim et al. (US Pub No 2019/0359030), Fujita (US Pub No 2019/0077392), Onozawa (US Pub No 2019/0152343), Dlala et al. (US Pub No 2018/0054094), and Ando et al. (US Pub No 2007/0181356).
However, the architecture of the instant application, wherein the engine of the vehicle system has two distinct cooling paths which communicate selectively via two distinct heat exchangers with two paths of the motor cooling system, in the manner claimed, is sufficient to set the instant application apart from the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747